Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8-10 and 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (US 2021/0029605 A1) in view of Hsieh et al. (US 2020/0314773 A1).
Consider claims 1 and 19, Kadiri et al. show and disclose a method of dual active protocol stack (DAPS), handover of a user equipment (UE) performed by a source base station (BS) in a wireless communication {A source base station (BS) of dual active protocol stack (DAPS), handover for a user equipment (UE), the source BS comprising: a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor is configured to:} (The source base station may then implement an X2 handover signaling; the handover procedure may be a dual active protocol stack-based eMBB handover [fig. 3, paragraph 76]), the method comprising: receiving, from the UE, UE capability information related to DAPS (the source base station receives, from a UE, a capability of the UE; DAPS handover or an eMBB handover; thus, the capability may be a capability associated with the type of handover during which the UE maintains dual connectivity to the source and target base stations [paragraphs 164, 182]); transmitting, to a target BS, a handover request message for the UE (based on the measurement report, the source base station 604 may identify one or more neighboring base stations and may transmit a handover request to a target base station [paragraph 156]); receiving, from the target BS, a reconfiguration message including information for indicating the UE that a source operation related to DAPS is to be stopped and a source configuration related to DAPS is to be released (the target base station 606 may  determine a first target base station configuration for the UE 602 to apply during handover execution; in cases where the source base station 604 is released from communicating with the UE 602 after handover, the target base station 606 may determine a second target base station configuration for the UE 602 to apply after release of a connection with source base station 604; the first and second target base station configurations may be based on the source base station configuration and the indicated UE capability; the target base station 606 may transmit to the source base station 604. a response to the handover request; the target base station 606 may transmit the first target base station configuration for the UE 602 to apply during handover execution; a second target base station configuration may be transmitted that contains configuration information to be used in examples where the source base station 604 is released from communications at the UE [paragraphs 157, 158]); and transmitting, to the UE, the reconfiguration message (source base station 604 may transmit an RRC reconfiguration request to the UE 602; such information may include the target base station configuration to apply during handover execution, the source base station configuration during handover execution to apply during handover execution; the target base station configuration for cases where the source base station 604 is released from communication with the UE 602 after handover execution [paragraph 159]).
However, Kadiri et al. fail to specifically disclose receiving, from the target BS, a first reconfiguration message; and transmitting, to the UE, the first reconfiguration message.
In the same field of endeavor, Hsieh et al. show and disclose receiving, from the target BS, a first reconfiguration message; and transmitting, to the UE, the first reconfiguration message (the source cell 101 transmits to the target cell 102 an SN addition request message requesting the target cell 102 to provide radio resource configuration; the source cell 101 receives from the target cell 102 an SN addition request acknowledgement (ACK) message indicating to the source cell 101 that the SN addition request message has been received by the target cell 102; the source cell 101 transmits to the UE 103 a first radio resource control (RRC) reconfiguration indicating to the UE 103 the radio resource configuration of the target cell 102 [paragraphs 36-38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a first reconfiguration message to provide reconfiguration information between source and target base stations as taught by Hsieh et al. in the system of Kadiri et al., in order to perform a DAPS-handover.
Consider claims 4 and 20, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claims 1 and 18 above, respectively, and in addition, Kadiri et al. further disclose indicating to the target BS, the source configuration, wherein a target configuration is set by the target BS based, at least in part, on the UE capability information and the source configuration, by using for the target configuration leftovers of UE capabilities given what is taken by the source BS for the source configuration (the source base station 604 may determine a new source base station configuration for the UE 602 based on the identified UE capability; source base station 604 may identify one or more neighboring base stations and may transmit a handover request to a target base station 606; handover request may include the received UE capability message, and the new source base station configuration for UE [paragraphs 155, 156]).
Consider claims 24 and 28, Kadiri et al. show and disclose a method of dual active protocol stack (DAPS) handover performed by a user equipment (UE) in a wireless communication {A user equipment (UE) of dual active protocol stack (DAPS) handover in a wireless communication, the UE comprising: a transceiver; and at least one processor couple to the transceiver, wherein the at least one processor is configured to:} (The source base station may then implement an X2 handover signaling; the handover procedure may be a dual active protocol stack-based eMBB handover [fig. 3, paragraph 76]), the method comprising: receiving, from the UE, UE capability information related to DAPS (the source base station receives, from a UE, a capability of the UE; DAPS handover or an eMBB handover; thus, the capability may be a capability associated with the type of handover during which the UE maintains dual connectivity to the source and target base stations [paragraphs 164, 182]); transmitting, to a source base station (BS), UE capability information related to DAPS (based on the measurement report, the source base station 604 may identify one or more neighboring base stations and may transmit a handover request to a target base station [paragraph 156]); and receiving, from the source BS, a reconfiguration message including information for indicating the UE that a source operation related to DAPS is to be stopped and a source configuration related to DAPS is to be released (the target base station 606 may  determine a first target base station configuration for the UE 602 to apply during handover execution; in cases where the source base station 604 is released from communicating with the UE 602 after handover, the target base station 606 may determine a second target base station configuration for the UE 602 to apply after release of a connection with source base station 604; the first and second target base station configurations may be based on the source base station configuration and the indicated UE capability; the target base station 606 may transmit to the source base station 604. a response to the handover request; the target base station 606 may transmit the first target base station configuration for the UE 602 to apply during handover execution; a second target base station configuration may be transmitted that contains configuration information to be used in examples where the source base station 604 is released from communications at the UE; source base station 604 may transmit an RRC reconfiguration request to the UE 602; such information may include the target base station configuration to apply during handover execution, the source base station configuration during handover execution to apply during handover execution; the target base station configuration for cases where the source base station 604 is released from communication with the UE 602 after handover execution [paragraphs 157-159]).
However, Kadiri et al. fail to specifically disclose receiving, from the source BS, a first reconfiguration message.
In the same field of endeavor, Hsieh et al. show and disclose receiving, from the source BS, a first reconfiguration message (the source cell 101 transmits to the target cell 102 an SN addition request message requesting the target cell 102 to provide radio resource configuration; the source cell 101 receives from the target cell 102 an SN addition request acknowledgement (ACK) message indicating to the source cell 101 that the SN addition request message has been received by the target cell 102; the source cell 101 transmits to the UE 103 a first radio resource control (RRC) reconfiguration indicating to the UE 103 the radio resource configuration of the target cell 102 [paragraphs 36-38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a first reconfiguration message to provide reconfiguration information between source and target base stations as taught by Hsieh et al. in the system of Kadiri et al., in order to perform a DAPS-handover.

Claims 8, 9, 17, 19, 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (US 2021/0029605 A1) in view of Hsieh et al. (US 2020/0314773 A1), and in further view of Jung et al. (US 2020/0314714 A1).
Consider claims 8 and 19, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claims 1 and 18 above, respectively, and in addition, Kadiri et al. further disclose transmitting, to the UE, a reconfiguration message, for reducing UE capabilities required with respect to the source BS (the UE and the source base station may begin a configuration phase of the handover; UE may use a form of carrier aggregation to simultaneously connect with the source base station 404 and the target base station 408; a UE supporting 5 component carriers may redirect one or more component carriers from the source base station to the target base station while using one or more remaining component carriers to connect with the source base station [paragraphs 68, 72, 86]).
However, Kadiri et al. fail to specifically disclose transmitting, to the UE, a second reconfiguration message, for reducing UE capabilities required with respect to the source BS, the second reconfiguration message.
In the same field of endeavor, Hsieh et al. show and disclose transmitting, to the UE, a second reconfiguration message, for reducing UE capabilities required with respect to the source BS, the second reconfiguration message (the source cell 101 transmits to the target cell 102 a role change request message that can trigger signaling radio bearers (SRBs) establishment in the target cell 102;  trigger SRB suspension or release in the source cell 101; the source cell 101 transmits to the UE 103 a second RRC reconfiguration message [paragraphs 43-45]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a second reconfiguration message to the establishment and release of resources (radio bearers) between a UE and source/target cells as taught by Hsieh et al. in the system of Kadiri et al., in order to perform a DAPS-handover with minimal interruption.
However, Kadiri et al., as modified by Hsieh et al., wherein the reconfiguration message comprises at least one of a field or bit indicating a delay for the UE to apply the received configuration.
In the same field of endeavor, Jung et al. wherein the reconfiguration message comprises at least one of a field or bit indicating a delay for the UE to apply the received configuration (device may receive a second indication from the source node. The second indication may inform that switching of a communication link from the source node to the target node is delayed; the communication link during/after the DAPS based handover may be selected/switched by explicit manner; indications may include a delayed link/path switching indication and/or a link/path switching indication [paragraphs 208, 210, 241]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide mobility indications such as switching time as taught by Jung et al. in the system of Kadiri et al., as modified by Hsieh et al., in order to perform a DAPS based handover.
Consider claims 9 and 21, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claims 1 and 18 above, respectively, and in addition, Kadiri et al. further disclose transmitting, to the UE, a reconfiguration message, for reconfiguring the UE to initiate DAPS handover (the source base station 604 may transmit an RRC reconfiguration request to the UE 602 to initiate handover of the UE 602 from the source base station 604 to the target base station 606 [paragraph 159]).
However, Kadiri et al. fail to specifically disclose transmitting, to the UE, a third reconfiguration message.
In the same field of endeavor, Hsieh et al. show and disclose transmitting, to the UE, a third reconfiguration message (transmits third message [paragraph 48]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit multiple reconfiguration messages for a handover process as taught by Hsieh et al. in the system of Kadiri et al., in order to perform a DAPS-handover with minimal interruption.
However, Kadiri et al., as modified by Hsieh et al., wherein the reconfiguration message comprises an indication whether to apply DAPS operation.
In the same field of endeavor, Jung et al. wherein the reconfiguration message comprises an indication whether to apply DAPS operation (source gNB triggers the Uu handover by sending an RRCReconfiguration message to the UE; second indication may be “dapsConfig” IE. The dapsConfig IE indicates that the bearer is configured as DAPS bearer. The dapsConfig IE may be included in RadioBearerConfig IE, which may be included in the RRCReconfiguration message [paragraphs 128, 208, 221]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide indication of the of a DAPS configuration for handover as taught by Jung et al. in the system of Kadiri et al., as modified by Hsieh et al., in order to perform a DAPS based handover.
Consider claim 17, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Kadiri et al. further disclose wherein the UE capability information comprises a pattern for time division multiplexing (TDM) operation (the UE capability may indicate whether or not a TDM pattern is needed for communication with the source base station and the target base station during the handover procedure [paragraph 95]).
However, Kadiri et al., as modified by Hsieh et al., fail to specifically disclose wherein the UE comprises a non-carrier aggregation/dual connectivity (CA/DC) capable UE.
In the same field of endeavor, Jung et al. wherein the UE comprises a non-carrier aggregation/dual connectivity (CA/DC) capable UE (For a UE in RRC_CONNECTED not configured with CA/DC, there is only one serving cell comprised of the PCell [paragraph 113]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to consider a UE configured with CA/DC and without CA/DC as taught by Jung et al. in the system of Kadiri et al., as modified by Hsieh et al., in order to determine whether a device can communicate with a single or set of cells.
Consider claims 25 and 29, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claims 24 and 28 above, respectively, and in addition, Kadiri et al. further disclose receiving, from the source BS, a reconfiguration message, for reducing UE capabilities required with respect to the source BS (the UE and the source base station may begin a configuration phase of the handover; UE may use a form of carrier aggregation to simultaneously connect with the source base station 404 and the target base station 408; a UE supporting 5 component carriers may redirect one or more component carriers from the source base station to the target base station while using one or more remaining component carriers to connect with the source base station [paragraphs 68, 72, 86]).
However, Kadiri et al. fail to specifically disclose receiving, from the source BS, a second reconfiguration message.
In the same field of endeavor, Hsieh et al. show and disclose receiving, from the source BS, a second reconfiguration message (the source cell 101 transmits to the target cell 102 a role change request message that can trigger signaling radio bearers (SRBs) establishment in the target cell 102;  trigger SRB suspension or release in the source cell 101; the source cell 101 transmits to the UE 103 a second RRC reconfiguration message [paragraphs 43-45]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a second reconfiguration message to the establishment and release of resources (radio bearers) between a UE and source/target cells as taught by Hsieh et al. in the system of Kadiri et al., in order to perform a DAPS-handover with minimal interruption.
However, Kadiri et al., as modified by Hsieh et al., wherein the reconfiguration message comprises at least one of a field or bit indicating a delay for the UE to apply the received configuration.
In the same field of endeavor, Jung et al. wherein the reconfiguration message comprises at least one of a field or bit indicating a delay for the UE to apply the received configuration (device may receive a second indication from the source node. The second indication may inform that switching of a communication link from the source node to the target node is delayed; the communication link during/after the DAPS based handover may be selected/switched by explicit manner; indications may include a delayed link/path switching indication and/or a link/path switching indication [paragraphs 208, 210, 241]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide mobility indications such as switching time as taught by Jung et al. in the system of Kadiri et al., as modified by Hsieh et al., in order to perform a DAPS based handover.

Claims 10, 22, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kadiri et al. (US 2021/0029605 A1) and Hsieh et al. (US 2020/0314773 A1), in view of Jung et al. (US 2020/0314714 A1), and in further view of Jassal (US 2021/0105673 A1).
Consider claims 10 and 22, and as applied to claims 9 and 21 above, respectively, the combination of Kadiri et al. and Hsieh et al., as modified by Jung et al., shows and discloses the claimed invention except wherein the third reconfiguration message comprises at least one of a field or bit specifying that the UE shall apply a reduced source configuration or target configuration that the UE previously indicated as an option for supporting DAPS.
In the same field of endeavor, Jassal shows and discloses wherein the third reconfiguration message comprises at least one of a field or bit specifying that the UE shall apply a reduced source configuration or target configuration that the UE previously indicated as an option for supporting DAPS (if a UE indicates in UE-NR-Capability a dapsHandover capability for a given band identified as band, then the network may send a DAPS-HO command to the UE; for the duration of the DAPS-HO, the UE is expected to transmit PUSCH transmissions scheduled by a corresponding PDCCH from each serving cell (i.e. both source and target cells) [paragraphs 121-132]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide DAPS capabilities and receive DAPS handover commands based of the type of capability as taught by Jassal in the system of Kadiri et al. and Hsieh et al., as modified by Jung et al., in order to perform a DAPS handover.
Consider claims 26 and 30, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claims 24 and 28 above, respectively, and in addition, Kadiri et al. further disclose receiving, from the source BS, a reconfiguration message, for reconfiguring the UE to initiate DAPS handover (the source base station 604 may transmit an RRC reconfiguration request to the UE 602 to initiate handover of the UE 602 from the source base station 604 to the target base station 606 [paragraph 159]).
However, Kadiri et al. fail to specifically disclose receiving, from the source BS, a third reconfiguration message.
In the same field of endeavor, Hsieh et al. show and disclose receiving, from the source BS, a third reconfiguration message (transmits third message [paragraph 48]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit multiple reconfiguration messages for a handover process as taught by Hsieh et al. in the system of Kadiri et al., in order to perform a DAPS-handover with minimal interruption.
However, Kadiri et al., as modified by Hsieh et al., wherein the reconfiguration message comprises an indication whether to apply DAPS operation.
In the same field of endeavor, Jung et al. wherein the reconfiguration message comprises an indication whether to apply DAPS operation (source gNB triggers the Uu handover by sending an RRCReconfiguration message to the UE; second indication may be “dapsConfig” IE. The dapsConfig IE indicates that the bearer is configured as DAPS bearer. The dapsConfig IE may be included in RadioBearerConfig IE, which may be included in the RRCReconfiguration message [paragraphs 128, 208, 221]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide indication of the of a DAPS configuration for handover as taught by Jung et al. in the system of Kadiri et al., as modified by Hsieh et al., in order to perform a DAPS based handover.
However, the combination of Kadiri et al. and Hsieh et al., as modified by Jung et al., and wherein the reconfiguration message comprises at least one of field or bit specifying that the UE shall apply a reduced source configuration or target configuration that the UE previously indicated as an option for supporting DAPS.
In the same field of endeavor, Jassal shows and discloses wherein the reconfiguration message comprises at least one of field or bit specifying that the UE shall apply a reduced source configuration or target configuration that the UE previously indicated as an option for supporting DAPS (if a UE indicates in UE-NR-Capability a dapsHandover capability for a given band identified as band, then the network may send a DAPS-HO command to the UE; for the duration of the DAPS-HO, the UE is expected to transmit PUSCH transmissions scheduled by a corresponding PDCCH from each serving cell (i.e. both source and target cells) [paragraphs 121-132]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide DAPS capabilities and receive DAPS handover commands based of the type of capability as taught by Jassal in the system of Kadiri et al. and Hsieh et al., as modified by Jung et al., in order to perform a DAPS handover.

Claims 16, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (US 2021/0029605 A1) in view of Hsieh et al. (US 2020/0314773 A1), and in further view of Jassal (US 2021/0105673 A1).
Consider claims 16, 23 and 27, Kadiri et al., as modified by Hsieh et al., show and disclose the claimed invention as applied to claims 1, 18 and 24 above, respectively, and in addition, Kadiri et al. further disclose wherein the UE capability information includes DAPS capabilities of the UE (Such a handover may be referred to as a DAPS handover or an eMBB handover. Thus, the capability may be a capability associated with the type of handover during which the UE maintains dual connectivity to the source and target base stations [paragraph 164]), wherein the UE capability information includes carrier aggregation capability of the UE (the capability indicated based on a carrier aggregation (CA) bandwidth class [claim 5]), wherein the UE capability information includes dual connectivity capability of the UE (Thus, the capability may be a capability associated with the type of handover during which the UE maintains dual connectivity to the source and target base stations [paragraph 164]), wherein the DAPS capabilities comprise a per UE capability, wherein the DAPS capabilities comprise a per band combination (BC) capability (Thus, the capability may be a capability associated with the type of handover during which the UE maintains dual connectivity to the source and target base stations [paragraph 164]) [paragraph 94]).
Although Kadiri et al. discloses band combination, Kadiri et al., as modified by Hsieh et al., fail to specifically disclose wherein the per BC capability comprises a feature set combination (FSC) indicating the DAPS capabilities.
In the same field of endeavor, Jassal shows and discloses wherein the per BC capability comprises a feature set combination (FSC) indicating the DAPS capabilities (A band combination identifier parameter (bandCombinationId) 621 may be added as a new parameter, along with the band list (bandList) 622 and feature set combination (featureSetCombination) 623 parameters that are associated with band combination list [paragraph 149]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide DAPS capabilities including feature set combinations as taught by Jassal in the system of Kadiri et al. and Hsieh et al., as modified by Jung et al., in order to provide parameters specific for DAPS handovers.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641